02.-" 08/2019

99=5@8_'3%13- Ff@ElW/L!J_UEDWB DOCUment 29-3 Fi|€d 02/261*191343@@$§0& Of 3

F'.OUE»'CHU

DRAFI' - FOR SE'|'|'LEMENT PURPOSES ONLY

N ND COQP

This $ett|ement and Cooperatlon Agreement ithe “Agreement") ls entered into by l.ouls
Zummo (”Zummo”) on one hand, and Avrohorn Nianes {”Manes”) and Tal Properties of
Pornona, LLC {'Tal Propert|es"), on the other, and ls effective as of , 2018 (the
"Effective Date"'].

ln exchange for mutual consideration, the adequacy of which is agreed upon, the parties mutually
agree and contract as foilows:

1.

Coogeration ln thlgatlon. Zummo agrees to cooperate With Manes/Tal Propertles in the
prosecution of his claims in (1) Lue Deveiopment, LLC v. Vii'ioge of Pomona, index No.
054933/2017 (Sup. Ct. Rockland Co.); (2) Tal Properties of Pomono, LLC v. Vliloge of
Pomona, Case No. 17-cv-02928-CS (S.D.N.Y.); and in (3) any subsequent litigation against
the \ii||age of Pomona (“the Vlllage”), or any of its officers, agents or employees ilncludlng
without limitation Brett Yagei and Doris Ulman) arising from or relating to claims of
discrimination against Manes and/or other Orthodox .iewish residents of the Village

(co|lectlvely, the "Cla|ms”).

|n particular, without limiting the generality of the foregoing:

(a) Zurnmo shall be made available ln New York, NY or such other place as may be
agreed upon, at mutually convenient times on reasonable notice, for debriefing
5esslons (the ”Debrleflng 5esslons”) with ivlanes/`T al Properties and/or their
attorneys, during Which Zummo shall provide full disclosure of information known
to him (lncluding all documents in his possession, custody and control) concerning

any aspect of the C|aims;

(b) Upon request, Zummo shall provide Manes copies of any text messages, 'emalls,
other documents of any kind, voices messages or recordings relating to the Vlllage

of Pomona or any of its residents;

(c) Zummo shall voluntarily accept any subpoena or process and then will testify
orally under oath in any examination, deposition, hearing, trlal or any other

proceeding at the request of Manes/Tal Propertles;

(d) Zumrno shall swear or affirm affidavits or declarations containing truthful and
accurate tastimony, statements and information at the request of Manes/Tal

Prope rtles;

(e) Zummo shall respond within seven (7) days, if possib|e, or as soon thereafter as is
reasonable in the clrcumstances, to requests from Manes/Ta¥ Properties for

information and aSSiStanCE.

 

02.#‘08!2019 09:@&1$'$. §U&!St~i€)ll/|-l]l@@@¢l:-OHB DOCUlTl€ii'[ 29-3 Fll€d OZ/Z@FHPQWPHQDUR Ol 3 P-DDB/'U`|O

. DRAFT - FOR SETTLEMENT PURPGSES DNLY

Zurnmo agrees that a failure to testify fully and truthfully as described above and/or any material
falsity or wilful omission of relevant information during the t)ebriefing Sessions shall be deemed
a materiai breach of this Agreement.

2. Release. Manes£l`ai Properties, their present and former parents, subsidiaries affiliates
and related companies and each of their respective present and former directors, officers,
shareholders, employees servants agents, administrators trustees, successors and assigns and
any party or parties who claim a right or interest through them (coiiectiveiy, ”Reieasors"),
HERE\¥ FULLY RELEASE, ACQUIT, AND FOREVER Dl$CHARGE, WlTl-lOUT QUAi.lFlCAT|ON OR
LlMlTAT|ON, Zummo, and any personal heirs, successors and assigns from all manner of actions,
causes of action, suits, debts, dues, accounts, bonds, covenants, contract, complaints, claims and
demands for damages, monies, losses, indemnity, costs, interest in ioss, or injuries howsoever
arlslng, known or unknown which hereto may have been or may hereafter be sustained by the
Releasors from the beginning of time through the date of this Release, except for any material
breach of this Agreernent. For the avoidance of doubt, this Reiease shall only appiy to claims
against Zummo in his lndividual capacity, and shall not in any way limit or release any claims
against the Vlllage of Pomona, or any of its elected officia|s, employees or agents ilnclucling
without limitation Brett Yagel and Doris Liiman) (collactive|y, the '1Village"), including without
limitation any claims against the Vil|age for vicarious liability based on Zummo's actions.

3. lndemnificetion. lVianes/Ta| Properties agree to hold Zummo harmless and to indemnify
him from any costs (inc|uding attorneys' fees) in connection with his provision of cooperation to
lvianes/Tai Propertles, pursuant to this Agreement, including but not limited to providing
separate counsel for him at their sole expense to enable him to testify and otherwise cooperate
with Manes/Tai Properties (inc|uding any fees and expenses incurred |n the negotiation of this
Agreement), on the condition that Zummo complies with this Agreement and that
Manes/Zummo shall select the counsel to represent Zummo {subject to his agreement, not to be
unreasonably withheld) for all of these activities. Paragraph 1 and 3 of this Agreement shall be
construed by the parties as a joint Defense Agreement with respect to the Claims and anything
for which Zummo is being indemnified for under this Agreement.

4. Jurisdictlon and Agglicable l.aw. All matters relating or arising from this Agreemer\t shall
be governed by the laws of New York without regard to its choice of law principles The parties
further agree that all disputes, c|alms, actions or proceedings arising out of or related to this
Agreement shall be litigated in the Supreme Court of the State of New York, County of New York
(Commercla| Dlvislon), or t.lnlted States Distrlct Court for the Southern Distrlct of New \’ori<. ‘l'he
parties expressly consent and submit to jurisdiction and venue in the in the Supreme Court of the
State of New Yori<, County of New York {Commercla| Divisionl, and United States District Court
for the $outhern Distrlct of New ¥ork.

5. lndegenclent Legal Acivlce. The parties acknowledge, represent and agree that each
person signing has read this Agreement, fully understands the terms hereof, and has had the
opportunity to be fully advised by legal counsel with respect to the same.

 

czma/2019 os:@a$e.¥oiil&ney/i-ilo®§¢i:-MB DOCument29-3 Filed 02/26(1=13183&3®£801‘3 P.oo?xmo

DRAF|' - FDR SETI'LEMENT PURPOSES ONLY

E. Successors And Assignees. This Agreement is binding on the parties' successorsl heirs
and assignees

7. Merger and integrationl 'i`his is a fully integrated Agreement which is the final and
complete understanding between the Part|es regarding its subject matter and may not be altered
or modified without a writing signed by aii the parties.

IN WITNESS WHEREOF, the parties have executed this Settiement Agreement on August
_, 2018.

 

LOUES ZUMN|O

 

AVROHOM MANES

TAL PROPERT|ES OF POMONA, LLC

By:

 

 

